Citation Nr: 0937662	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  95-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to October 
1971.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that determined that new and material evidence had 
not been submitted to reopen the Veteran's previously denied 
claims of entitlement to service connection for low back and 
right knee disabilities.

A January 2003 Board decision declined to reopen the 
Veteran's claims for service connection for low back and 
right knee disabilities.  The Veteran appealed that January 
2003 decision to the United States Court of Appeals for 
Veterans Claims.  Pursuant to a Joint Motion for Remand, in a 
November 2003 Order, the Court vacated the Board's decision 
and remanded the claims to the Board for readjudication, in 
accordance with the Joint Motion.  An August 2007 Board 
decision reopened the claims and remanded them for 
development.

The issue of entitlement to service connection for a low back 
disability is REMANDED to the Department of Veterans Affairs 
Regional Office.


FINDING OF FACT

It is as likely as not the Veteran's right knee disability 
was aggravated during his service.


CONCLUSION OF LAW

Service connection for a right knee disability is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  As discussed in detail below, sufficient evidence is 
of record to grant the benefit sought on appeal.  Therefore, 
no further development is needed.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for arthritis if manifested to a degree of 10 
percent or more within one year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  History of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations as to inception.  Determinations 
should not be based on medical judgment alone as 
distinguished from accepted medical principles, or on history 
alone without regard to clinical factors pertinent to the 
basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  History conforming to accepted medical 
principles should be given due consideration, in conjunction 
with basic clinical data, and be accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to value consistent with accepted medical 
evidence relating to incurrence, symptoms and course of the 
injury or disease, including official and other records made 
prior to, during or subsequent to service, together with all 
other lay and medical evidence concerning the inception, 
development and manifestations of the particular condition 
will be taken into full account.  38 C.F.R. § 3.304(b) 
(2009); 38 U.S.C.A. § 1111 (West 2002).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a), (b) (2009).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398 (1995) (presumption of aggravation created by 
38 C.F.R. § 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 228 
(1991).  Temporary or intermittent flare-ups are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted with symptoms, has 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that it is as likely as not the Veteran's right knee 
disability is related to his active service.

The Veteran's service medical records include an April 1963 
enlistment examination and report of medical history which 
reflect that the Veteran had a three-inch surgical scar on 
the right knee as a residual of a right knee surgery in 
November 1962 involving cartilage removal.  In April 1967, 
the Veteran presented with complaints of a spontaneous onset 
of right knee pain approximately one month prior that was 
intermittent and increased with activity.  The Veteran 
reported a history of removal of the right knee meniscus.  
Following physical examination and a negative X-ray, 
chondromalacia patella was the diagnostic impression.  On 
separation examination in September 1971, a clinical 
evaluation of the lower extremities disclosed no abnormality.

Private treatment records dated in December 1986 reflect that 
the Veteran injured his right knee after stepping on 
Styrofoam and falling on the grass causing knee pain.  A 
March 1988 report reflects a diagnosis of acute moderate 
recurrent right knee arthropathy secondary to lumbalgia.  An 
April 1989 report reflects additional complaints of right 
knee pain and a history of a work-related injury to the back 
and knee in April 1988.  The Veteran was diagnosed with right 
knee arthropathy.  A July 1989 report provides a history of a 
right knee injury from high school football.
The Veteran was seen by a VA counseling psychologist in 
August 1989 in connection with VA educational benefits.  At 
that time, he related that during employment in January 1988 
he fell and injured his right knee.  However, he also related 
his right knee injury to his service.

In August 2007, the Board remanded the Veteran's claim for an 
opinion concerning whether the Veteran clearly and 
unmistakably had a right knee disorder prior to service and 
if so, whether it was clearly and unmistakably not aggravated 
by his service.  Pursuant to that remand, in September 2007, 
the Veteran presented for a VA examination of his right knee 
with a history of an in-service right knee injury that 
occurred when he was knocked off of a refueling rig and a re-
injury to the right knee during a motor vehicle accident.  
Upon review of the claims file, the examiner diagnosed him 
with degenerative joint disease (DJD) of the right knee, but 
did not provide an opinion indicating that none had been 
requested.  In April 2008, that examiner opined that the 
Veteran's right knee disability was due to and aggravated by 
his service.

In July 2008, the Veteran underwent a second VA joints 
examination performed by a different examiner who, after a 
review of the claims file and examination of the Veteran, 
diagnosed him with moderate DJD of the right knee, but no 
opinion was provided as none was requested.  In an August 
2008 addendum, that examiner opined that a review of the 
records revealed a history of right knee discomfort and a 
prescription for physical therapy of the "pre-military 
service operated right knee" during service.  The examiner 
opined that it is more likely than not that the military 
service was an aggravating factor and was related to the 
Veteran's present DJD of the right knee.  In an October 2008 
opinion, that examiner opined that the Veteran clearly and 
unmistakably had a right knee disorder prior to service and 
that it was more likely than not that his service was an 
aggravating factor and related to his present DJD of the 
right knee.

However, in January 2009 after being provided with the 
complete claims file for review, a VA examiner opined that it 
is unlikely that the Veteran's pre-existing right knee 
disability was aggravated by his service.  The examiner 
indicated that the service treatment records revealed that 
although the Veteran had a lateral meniscectomy of the right 
knee prior to service, he never had any significant events to 
cause additional right knee problems during service.  The 
examiner noted that on separation examination in 1971, the 
Veteran was noted to have no knee complaints, but mentioned 
that he injured his knee in a motor vehicle accident when his 
claim was filed in 1988.  The examiner indicated that he was 
unable to find documentation of the incident in the record 
and even though the Veteran had suffered a minor knee injury, 
it required no prolonged medical treatment and on discharge 
he had no knee complaints.  The examiner finally opined that 
it is likely that the Veteran's knee condition was related to 
his extra weight which had been present for a long time as he 
was mildly overweight during service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that clear and convincing evidence rebuts the 
presumption of soundness on the Veteran's entry to service 
because the October 2008 medical opinion found that the 
Veteran's right knee disability clearly and unmistakably 
preexisted the Veteran's entrance into service and was 
aggravated by his service.  38 C.F.R. § 3.304.  Furthermore, 
the condition was noted on his enlistment examination.

Here, the Board finds that the April 2008 VA opinion and the 
August 2008 and October 2008 VA opinions of another examiner 
are the most persuasive evidence.  In April 2008, the 
examiner opined that the Veteran's right knee disability was 
due to and aggravated by his service.  In August 2008, 
another examiner opined that it is more likely than not that 
the Veteran's military service was an aggravating factor and 
was related to his present DJD of the right knee.  In October 
2008, the second examiner opined that the Veteran clearly and 
unmistakably had a right knee disorder prior to service and 
that it was more likely than not that his service was an 
aggravating factor and related to his present DJD of the 
right knee.  The opinions were made by VA examiners based 
upon reviews of the claims file and examinations of the 
Veteran.

The Board has considered the January 2009 VA opinion that it 
is unlikely that the Veteran's pre-existing right knee 
disability was aggravated by his service.  While that 
examiner indicated that he had reviewed the Veteran's on 
examination in July 2008, in January 2009 he indicated that 
upon reviewing the complete claims, he was of the opinion 
that the Veteran's pre-existing right knee disability had not 
been aggravated by his service.  However, while that opinion 
has probative value, it is lessened by the fact that the 
January 2009 opinion is contradicted by the examiner's own 
August 2008 opinion that it is more likely than not that the 
Veteran's right knee had been aggravated by his service.  
Finally, while that examiner opined in January 2009 that the 
Veteran's right knee disability had not been aggravated by 
his service, he also opined that his right knee disability 
was related to mild obesity during service.  Accordingly, the 
January 2009 opinion supports a finding that, if not 
aggravated by service, the Veterans right knee disability is 
directly related to his mild obesity during service.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that service 
connection for a right knee disability is warranted.  After 
reviewing the evidence, the Board finds that there is a 
reasonable basis to find that it is as likely as not that at 
least some degree of the Veteran's' right knee disability is 
related to his service.  Therefore, the Board finds that 
service connection for a right knee disability is warranted 
based on aggravation of a preexisting disability.  The Board 
has resolved all reasonable doubt in favor of the Veteran in 
making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a right knee disability is granted.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim for service connection for a low back 
disability.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

The Veteran's service treatment records reflect complaints of 
back pain in June 1964 which he attributed to bowling.  
Paraspinous muscle spasm and tenderness of the right thoracic 
musculature were found on examination.  The Veteran was noted 
in August 1964 to have severe pain and tenderness in the 
rhomboid area on the right diagnosed as muscle strain.  In 
October 1968, the Veteran presented with complaints of a 
backache diagnosed as a lumbosacral strain.  In August 1970, 
he complained of persistent low back pain diagnosed as low 
back syndrome.  Clinical notes dated in May 1971 reflect that 
the Veteran injured his back leaning over to catch a ball in 
a softball game that was later diagnosed as an acute 
lumbosacral strain.  He was later admitted to a service 
department hospital for further evaluation and treatment and 
was discharged in early June 1971 with medication and a 
temporary physical profile.  He was diagnosed with 
lumbosacral strain.  On separation examination in September 
1971, clinical evaluation of the spine was normal.

Private treatment records reflect that the Veteran sustained 
work-related injuries to his low back in April 1986, while 
lifting mail bags, and in December 1986, after slipping and 
falling.  A February 1988 report reflects additional 
complaints of low and upper back pain that the Veteran 
attributed to another work-related injury.

On VA orthopedic examination in March 1989 the Veteran 
related that he was in a motor vehicle accident in service 
and believed that as a result of that accident he injured his 
neck and low back and had recurring pain and stiffness in 
those areas since that time.  Following physical examination, 
he was diagnosed with post-traumatic chronic and recurrent 
cervical and lumbosacral strain.  On VA neurological 
examination, he was diagnosed with sacrolumbar pain, probably 
related to his weight or to sacrolumbar arthritis.  An X-ray 
of the lumbosacral spine was interpreted to reveal anterior 
compression deformities of L3 and L4, vacuum degenerative 
disc phenomenon at L5-S1, and degenerative changes in the 
form of osteophytes.

The Veteran was seen by a VA counseling psychologist in 
August 1989 at which time he indicated that in the late 
1970's he sustained a work-related injury to his back after 
slipping and falling.

On VA spine examination in August 1997, an examiner indicated 
that the claims file was reviewed and that the Veteran had 
lumbar sprains during service which seemed to resolve.  
However, it was also noted that the Veteran had work-related 
injuries as well as a motor vehicle accident and was treated 
by a chiropractor for four years.  The examiner opined that 
the Veteran's lumbosacral strain could not be conclusively 
proven to cause the current degenerative joint disease of the 
lumbar spine and that it could be related to his work-related 
injuries.

In August 2007, the Board remanded the Veteran's claim for an 
opinion concerning whether the Veteran's low back disability 
manifested in service.  Pursuant to that remand, in September 
2007 the Veteran underwent a VA spine examination at which 
time he presented with a history of multiple low back 
injuries while working, playing football, and from motor 
vehicle accidents.  He was diagnosed with DJD of the lumbar 
spine.  In a May 2008 addendum, the examiner opined that the 
Veteran's current low back disability was less likely as not 
aggravated by multiple back injuries that occurred after his 
discharge from service.  In October 2008, the examiner 
further opined that the Veteran's current back disability was 
the result of injuries incurred after service and that it was 
less likely than not that the Veteran's low back disorder 
manifested in service due to the fact that his clinical 
examinations at that time were normal.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of low back symptoms in service, and the continuity 
of symptoms after service, he is not competent to relate any 
current low back disability to his active service or to 
diagnose any low back disabilities.  While the Veteran was 
afforded a VA examination in March 1989, August 1997, and 
September 2007, it does appear that the examiners considered 
the Veteran's statements regarding the continuity of 
symptomatology since his service.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  In addition, some medical evidence 
suggests that the Veteran's low back disability may be 
related to his service-connected right knee disability which 
has been service-connected by this decisions.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the Board 
finds that another VA examination is necessary in order to 
fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine 
the nature and etiology of any current low 
back disability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile the opinion with all other 
opinions of record, including the August 
1997, May 2008, and October 2008 VA 
opinions.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Diagnose any current low back 
disability.
    
(b)  Is it as likely as not (50 percent 
or more probability) that any low back 
disability was incurred in or 
aggravated by the Veteran's service, 
including complaints of treatment for 
diagnosed low back disabilities during 
service?  The examiner must consider 
the Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on veteran's 
report of in-service injury and relied 
on lack of evidence in service medical 
records to provide negative opinion).

(c)  Is it more likely than not (more 
than 50 percent probability) that any 
low back disability is due to or the 
result of any post-service injury to 
the Veteran's back, including post-
service work-related injuries to the 
back in the 1970's, April 1986, 
December 1986, and January 1988?

(d)  Is it as likely as not (50 percent 
probability or more) that any low back 
disability is proximately due to or the 
result of the Veteran's service-
connected right knee disability?

(e)  Is it as likely as not (50 percent 
probability or more) that any low back 
disability has been aggravated by  the 
Veteran's service-connected right knee 
disability?

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


